— In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Saladino, J.), entered November 19, 1986, which, is in favor of the defendants and against them, upon a jury verdict.
Ordered that the judgment is affirmed, with one bill of costs.
The trial court did not abuse its discretion in limiting the scope of the testimony of the plaintiffs’ expert witness (see, Meiselman v Crown Hgts. Hosp., 285 NY 389). While the witness was a mechanical engineer and had extensive work experience in the specialized area of the safety engineering of vehicles, his expertise did not embrace the design or development of golf courses or of any type of recreational area. Accordingly, it was not an improvident exercise of discretion to exclude his testimony in that regard. The qualification of a witness to testify as an expert in a particular area is a question addressed to the discretion of the trial court and the court’s ruling will not be disturbed absent a serious mistake, an error of law, or an abuse of discretion (see, Meiselman v Crown Hgts. Hosp., supra). Mangano, J. P., Bracken, Harwood and Balletta, JJ., concur.